J-S52025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

LAMAR METTS,

                         Appellant                  No. 3011 EDA 2013


         Appeal from the PCRA Order entered September 27, 2013,
            in the Court of Common Pleas of Delaware County,
           Criminal Division, at No(s): CP-23-CR-0007220-2008


BEFORE: GANTMAN, P.J., ALLEN and FITZGERALD*, JJ.

MEMORANDUM BY ALLEN, J.:                          FILED AUGUST 26, 2014

                                          pro se from the order denying his



sections 9541-46. We affirm.

      On March 25, 2009, Appellant was found guilty of two firearm

violations.   On May 18, 2009, the trial court sentenced Appellant to an

aggregate term of six to twelve years of imprisonment, as well as a



appeal was reinstated nunc pro tunc, Appellant later discontinued his appeal.

      On March 18, 2011, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel, and on April 13, 2013, PCRA counsel filed an

amended petition.    The Commonwealth filed a response, after which the



*Former Justice specially assigned to the Superior Court.
J-S52025-14




amended PCRA petition without a hearing.               On August 30, 2013, PCRA

counsel filed a response. By order entered September 27, 2013, the PCRA
                                                                                         1
court denied A

Both Appellant and the PCRA court have complied with Pa.R.A.P. 1925.

       Appellant raises the following issue:

          I) WHETHER TRIAL COUNSEL WAS INEFFECTIVE FOR
          FAILING TO MOVE TO SUPPRESS ILLEGALLY OBTAINED
          EVIDENCE OF THE UNLAWFUL TERRY INVESTIGATIVE
          DETENTION AND ILLEGAL SEIZURE OF APPELLANT
          ABSENT PROBABLE CAUSE AND REASONABLE SUSPICION

          I SECTION 8 OF THE PENNSYLVANIA CONSTITUTION AND
          THE FOURTH AMENDMENT OF THE UNITED STATES
          CONSTITUTION.




petition under the PCRA is whether the determination of the PCRA court is

supported     by   the    evidence     of   record   and   is   free   of   legal   error.

Commonwealth v. Halley, 870 A.2d 795, 799 n.2 (Pa. 2005). The PCRA



findings in the certified record. Commonwealth v. Carr, 768 A.2d 1164,

____________________________________________


1
 On February 20, 2014, the PCRA court conducted a Grazier hearing and
entered an order permitting PCRA counsel to withdraw and allowing
Appellant to proceed pro se. See generally, Commonwealth v. Grazier,
713 A.2d 81 (Pa. 1998).




                                            -2-
J-S52025-14


1166 (Pa. Super. 2001).     Moreover, a PCRA court may decline to hold a



is patently frivolous and is without a trace of support in either the record or

from other evidence.    Commonwealth v. Jordan, 772 A.2d 1011, 1104

(Pa. Super. 2001).

      To be entitled to relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that the conviction or sentence

arose from one or more of the errors enumerated in section 9543(a)(2) of

the PCRA. One such error involves the ineffectiveness of counsel.

      To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel's ineffectiveness so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.

Commonwealth v. Johnson



counsel will only be deemed ineffective upon a sufficient showing by the

              Johnson, 966 A.2d at 532.       This requires the petitioner to

demonstrate that: (1) the underlying claim is of arguable merit; (2) counsel

had no reasonable strategic basis for his or her action or inaction; and (3)

petitioner was prejudiced by counsel's act or omission.       Id. at 533.    A

finding of "prejudice" requires the petitioner to show "that there is a




                                     -3-
J-S52025-14


result of the proceeding would have been different."               Id.    In assessing a

claim of ineffectiveness, when it is clear that appellant has failed to meet the

prejudice prong, the court may dispose of the claim on that basis alone,

without a determination of whether the first two prongs have been met.

Commonwealth v. Travaglia, 661 A.2d 352, 357 (Pa. 1995).                            Counsel

cannot be deemed ineffective for failing to pursue a meritless claim.

Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc),

appeal denied, 852 A.2d 311 (Pa. 2004).

      Appellant claims that trial counsel was ineffective for failing to file a




subjected     to   an    unlawful   investigative    detention     and    illegal   seizure

[premised] on nothing more than an anonymous call giving a vague

description    and      location,   without   any     predictive   information       about




is based upon the failure to pursue a suppression motion, proof of the merit

of the underlying suppression claim is necessary to establish the merit of the

ineffective assistance of                           Commonwealth v. Carelli, 546

A.2d 1185, 1189 (Pa. Super. 1988) (citations omitted).                   The PCRA court




                                          -4-
J-S52025-14


             The Superior Court should affirm the denial of the PCRA
          petition because there is no merit to the allegations of
          ineffectiveness contained therein. The events in question
          do not constitute a Terry search or seizure. Furthermore,
          [Appellant] abandoned or relinquished the gun when he
          saw the officers.

             The trial testimony indicates that the police officers
          received an anonymous telephone call that five men with

          Chester, PA. As they entered the deli, [Appellant] took out
          a gun and dropped it to the ground. Another one of the
          men did likewise. The officers then secured

           the area, arrested [Appellant] and the others, and
          charged [Appellant] with various counts of unlawful
          possession of a firearm.

PCRA Court Opinion, 4/14/14, at 5.

                                                                    conclusion that,

since Appellant was not seized, a suppression motion would have been

meritless. Thus, trial counsel cannot be deemed ineffective for failing to file

a suppression motion. Loner, supra. There is no support in the record for

               claim within his amended PCRA petition that the officers

                                                                                See

Trial Court Opinion, 4/14/14, at 5.            Our review indicates that neither the

police officers nor Appellant testified to these facts.          Rather, the record

reveals that as soon as the police officers entered the store, they saw

Appellant release a gun from his hand to the floor. N.T., 3/24/09, at 15.2
____________________________________________


2
    Appellant also refers to the PCRA court opinion which stat

Once again, there is no record support for this conclusion.
(Footnote Continued Next Page)


                                           -5-
J-S52025-14



      In sum, because a suppression motion would have been meritless,

                 l counsel was not ineffective.   We therefore agree with the



conclude that the PCRA court did not err in dismissing the petition without a

hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                       _______________________
(Footnote Continued)




                                            -6-